PER CURIAM.
The sole point on appeal is whether the trial court had a basis for a negotiated plea agreement based upon defendant’s claim that the only basis for the plea rested upon the defendant’s stipulation that he possessed cocaine. Koenig v. State, 597 So.2d 256 (Fla.1992). We disagree.
Here, the record clearly demonstrates that in addition to the claimed stipulation, the defendant clearly understood the nature of the charges against him and that once he had found out his mother had cancer he turned himself around as far as “not selling drugs or getting in trouble.” The defendant has altogether failed to show how the claimed deficiency resulted in manifest injustice or prejudice.
Affirmed..